DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (PG Pub 20150084719) and in view of Lee (PG Pub 20180041189).
Considering claim 1, Umeda (Figure 5) teaches a bulk acoustic wave resonator, comprising: a first electrode (35 + paragraph 0058) disposed on a substrate (32 + paragraph 0058); a piezoelectric (36 + paragraph 0058), of which at least a portion is disposed on the first electrode; a second electrode (37 + paragraph 0058) disposed on the piezoelectric layer; a passivation layer (38 + paragraph 0058) disposed to cover the first electrode and the second electrode and either one of both of the piezoelectric layer and the passivation layer have aluminum nitride, or aluminum nitride added with a doping material, configured to have a ratio of an out of plane lattice constant “c” to an in plane lattice constant “a” (c/a) of less than 1.58 (36 + paragraph 0058 + paragraph 0064 + It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
	However, Umeda does not teach wherein either one or both of the first electrode and the second electrode comprise an aluminum alloy layer and wherein and an applied tensile stress of 0 to 500 MPa.
	Lee (Figure 1) teaches wherein either one or both of the first electrode (140 + paragraph 0078) and the second electrode comprise an aluminum alloy layer (160 + paragraph 0078) and wherein an applied tensile stress of 0 to 500 MPa (paragraph 0147).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include either one or both of the first electrode and the second electrode comprise an aluminum alloy layer and an applied tensile stress of 0 to 500 MPa into Umeda’s device for the benefit of using a well-known common material based on its suitability for the intended use as a matter of obvious design choice.
Considering claim 4, Umeda (Figure 5) teaches wherein the doping material of the piezoelectric layer and the passivation layer comprises one selected from the group consisting of scandium (36 + paragraph 0058 + 0064), erbium, yttrium, lanthanum, titanium, zirconium and hafnium or combinations thereof.
Considering claim 5, Umeda teaches wherein the content of the doping material of the piezoelectric layer and the passivation layer is 0.01 to 30at% (paragraphs 0064 + 0069). 
Considering claim 6, Umeda teaches wherein the either one or both of the piezoelectric layer and passivation layer are subjected to tensile stress when stacked (It has been held that where the structure recited in a reference is the same as the claimed structure, claimed properties and functions are presumed to be inherent (In re Best, 195 USPQ 430, 433)).
Considering claim 18, Umeda (Figure 5) teaches wherein the doping material of the piezoelectric layer comprises one selected from the grouping consisting of scandium (36 + paragraph 0058), erbium, yttrium, lanthanum, titanium, zirconium, and hafnium or combinations thereof and the passivation layer is a dielectric layer containing any one of silicon nitride (Si3N4), silicon oxide (SiO2), manganese oxide (MgO), zirconium oxide (ZrO2), aluminum nitride (AlN0, lead zirconate titanate (PZT), gallium arsenide (GaAs), hafnium oxide (HfO2), aluminum oxide (Al2O3), titanium oxide (TiO2) and zinc oxide (ZnO) (38 + paragraph 0058).
Claims 2-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (PG Pub 20150084719), in view of Lee (PG Pub 20180041189) and in view of Yamamoto (PG Pub 20160189797).
Considering claim 2, Umeda in view of Lee teaches the bulk acoustic wave resonator as described above.
However, Umeda in view of Lee does not teach wherein the aluminum alloy layer contains scandium.
Yamamoto (Figure 16C1) teaches wherein the aluminum alloy layer contains scandium (SC) (244a + 244b + paragraph 0237).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include the aluminum alloy layer contains scandium into Umeda’s device for the benefit of using a well-known common material based on its suitability for the intended use as a matter of obvious design choice.
Considering claim 3, Yamamoto discloses the claimed scandium except for wherein the content of scandium is 0.1 to 5 at%.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the content of scandium is 0.1 to 5at%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Considering claim 7, Yamamoto (Figure 16C1) teaches wherein the first electrode and the second electrode both comprises an aluminum alloy layer containing scandium (244a + 224b + paragraph 0237).
Considering claim 8, Yamamoto (Figure 16C1) teaches wherein the first electrode comprises a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridium (IR), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni) and chromium (Cr) (244a + paragraph 0237) and the second electrode comprises an aluminum alloy layer containing scandium (Sc) (244b + paragraph 0237).
Considering claim 9, Yamamoto (Figure 16C1) teaches wherein the first electrode comprises an aluminum alloy layer containing scandium (Sc) (244a + paragraph 0237) and the second electrode comprises a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni) and chromium (Cr) (244b + paragraph 0237).
Claims 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda (PG Pub 20150084719), in view of Lee (PG Pub 20180041189), in view of Yamamoto (PG Pub 20160189797) and in view of Ohara (PG Pub 20070188270).
Considering claim 10, Umeda in view of Lee and in view of Yamamoto (Figure 16C1) teaches any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) and comprising an aluminum alloy layer containing scandium (244a + paragraph 0237).
However, Umeda in view of Lee and in view of Yamamoto does not teach wherein the first electrode comprises a 1-1 electrode layer comprising a layer formed of any one of or a layer formed of an alloy and a 1-2 electrode layer disposed in an upper portion of the 1-1 electrode layer.
Ohara (Figure 1A) teaches wherein the first electrode comprises a 1-1 electrode layer (30 + paragraph 0036) comprising a layer formed of any one of or a layer formed of an alloy and a 1-2 electrode layer (40 + paragraph 0036) disposed in an upper portion of the 1-1 electrode layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the first electrode comprises a 1-1 electrode layer comprising a layer formed of any one of or a layer formed of an alloy and a 1-2 electrode layer disposed in an upper portion of the 1-1 electrode layer into Umeda’s device for the benefit of being able to obtain a highly oriented electrode.
Considering claim 11, Umeda in view of Lee, in view of Yamamoto and Ohara (Figure 1A) teaches wherein the first electrodes comprises a 1-1 electrode layer comprising an aluminum alloy layer containing scandium (Sc), and a 1-2 electrode layer disposed in an upper portion of the 1-1 electrode layer and comprising a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (244a + paragraph 0237 of Yamamoto).
Considering claim 12, Umeda in view of Lee and in view of Yamamoto teaches wherein the second electrode comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (244a + paragraph 0237) and a electrode comprising an aluminum alloy layer containing scandium (Sc) (paragraph 0237).
However, Umeda in view of Lee and in view of Yamamoto does not teach the second electrode comprises a 2-1 electrode layer comprising a layer formed of any one of or a layer formed f an alloy and a 2-2 electrode layer disposed in an upper portion of the 2-1 electrode layer.
Ohara (Figure 1A) teaches the second electrode comprises a 2-1 electrode layer (160B + paragraph 0085) comprising a layer formed of any one of or a layer formed f an alloy and a 2-2 electrode layer (140B + paragraph 0085) disposed in an upper portion of the 2-1 electrode layer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to include wherein the first electrode comprises a 2-1 electrode layer comprising a layer formed of any one of or a layer formed of an alloy and a 1-2 electrode layer disposed in an upper portion of the 2-2 electrode layer into Umeda’s device for the benefit of being able to obtain a highly oriented electrode.
Considering claim 13, Umeda in view of Lee, in view of Yamamoto and Ohara (Figure 13A) teaches wherein the second electrode comprises a 2-1 (160B + paragraph 0085) electrode layer comprising an aluminum alloy layer containing scandium (Sc) and a 2-2 (140B + paragraph 0085) electrode layer disposed in an upper portion of the 2-1 electrode layer and comprising a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (244a + paragraph 0237 of Yamamoto).
Considering claim 14, Umeda in view of Lee, in view of Yamamoto and Ohara (Figure 13A) teaches wherein the second electrode comprises a 2-1 (160B + paragraph 0085) electrode layer comprising a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (244a + paragraph 0237 of Yamamoto) and a 2-2 electrode layer (140B + paragraph 0085 of Ohara) disposed in an upper portion of the 2-1 electrode layer and comprising an aluminum alloy layer containing scandium (Sc) (244a + paragraph 0237 of Yamamoto).
Considering claim 15, Umeda in view of Lee, in view of Yamamoto and Ohara (Figure 13A) teaches wherein the second electrode comprises a 2-1 (160B paragraph 0085) electrode layer comprising an aluminum alloy layer containing scandium (Sc) (244a + paragraph 0237) and a 2-2 (140B + paragraph 0085) electrode layer disposed in an upper portion of the 2-1 electrode layer and comprising a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (244a + paragraph 0237).
Considering claim 16, Umeda in view of Lee, in view of Yamamoto and Ohara (Figure 13A) teaches wherein the second electrode comprises a 2-1 (160B + paragraph 0085) electrode layer comprising a layer formed of any one of or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) and a 2-2 (140B + paragraph 0085) electrode layer disposed in an upper portion of the 2-1 electrode layer an comprising an aluminum alloy layer containing scandium (Sc) (244a + paragraph 0237).
Considering claim 17, Umeda in view of Lee, in view of Yamamoto and Ohara (Figure 13A) teaches wherein the second electrode comprises a 2-1 (160B + paragraph 0085) electrode layer comprising an aluminum alloy layer containing scandium (Sc) and a 2-2 electrode layer disposed in an upper portion of the 2-1 (140B + paragraph 0085) electrode layer and comprising a layer formed of any one or a layer formed of an alloy comprising any one selected from the group consisting of molybdenum (Mo), ruthenium (Ru), tungsten (W) (paragraph 0237), iridium (Ir), platinum (Pt), copper (Ti), tantalum (Ta), nickel (Ni), and chromium (Cr) (244a + paragraph 0237).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The examiner has found prior art Lee which in combination with Umeda teaches the applicant’s claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN P GORDON/Primary Examiner, Art Unit 2837